Title: To George Washington from Brigadier General David Wooster, 21 January 1776
From: Wooster, David
To: Washington, George



Sir
Montreal January 21st 1776

I herewith enclose a Letter just received From Colo. Arnold, and take this Oppertunity most heartily to Condole with you for the Loss of the brave and most Amiable General Montgomery And the other Brave Officers and Soldiers who Fell with him, and for the Failure of success in the unfortunate Attack

upon Quebec, the particulars of which you will Doubtless have received before this Reaches you.
I should have gone down Immediately upon hearing of the Defeat to the Camp before Quebec, but the Necessity of securing this place, and the Country round in our Interest Induced all the Officers & our Friends here to request me not to Leave this place, till we should have a reinforcement from the Colonies when they Arrive I expect to proceed On with them—We have many Enemies in this province particularly among the Clergy who are using every artifice to excite the Canadians to take Up Arms Against us but I hope to be able to prevent any thing of the kind—I have Called in many of the Commissions given by Govr Carlton And have given out New ones under the Congress, and expect soon to have them spread Through the Country which I expect and indeed I perceive Already that it answers Very Salutary purposes after receiving new Commissions they Look upon themselves as bound and unless we Succeed they will all be Treated as Traitors. I allow each parish to Chuse their own Captains, a Circumstance which pleases them much, and there has been but few Instances that they have not chosen a Zealous Friend to our cause—The taking of Quebec must be a matter of the greatest Consequence to the Colonies but at present we are Very ill provided for it, the place is strong I believe they are determined to Defend it, to the Last extremity we have but about four Tons of powder in the province. we have I believe a sufficiency of small Cannon; none Larger than Twelve pounders except Two Brass Twenty fours which are at St Johns. we have Expectations of having shott and shells Cast at three Rivers.
In my Opinion it will not only be Necessary to Forward men and powder from the Colonies but also a Number of heavy Cannon such as Thirty Two pounders and One Thirteen Inch morter if no more and some small ones if to be had.
I understand that the Large Mortar from Tionderoga with a Number of peices of Cannon are gone to your Camp, It is of the Greatest Importance that Whatever is sent from the Colonies should be here by the Middle of March at furthest for after that time the Gentlemen here inform me it will be Impossible to Transport any thing from this place to Quebec on Account of

the River being filled with Ice and the Water of Consequence over Flows the flat Country. Therefore if any of our Wants can be Supplyed from your Camp I could wish that whatever is sent may be Forwarded as expiditiously as possible I am Sir with the Greatest Esteem & respect Your most Obedient Servant

Davd Wooster

